JOSEPH, J.
Claimant has sought review of an order of the Adult and Family Services Division (AFSD) which denied her claim for assistance to meet emergency needs. The facts are not in dispute. In December, 1976, claimant, an Aid to Dependent Children recipient, obtained federally matched emergency assistance to purchase a crib for her infant child. In April, 1977, just after she had cashed her regular assistance check, claimant’s wallet was stolen. Unable to meet expenses for shelter and other basic needs, she applied for assistance from AFSD. The legitimacy of her need is not questioned.
Under 45 C.F.R. § 233.120(b)(3) and AFSD’s Aid to Dependent Children/General Assistance Manual (ADC/GA Manual) § II-II-M, eligibility for federally matched emergency assistance is limited to one thirty-day period in any twelve consecutive months. Claimant, having received emergency assistance the previous December, was ineligible for federally matched funds in April. Section II-VII-C(2) of the ADC/GA Manual, concerning special needs provides:
"If an ADC recipient is not eligible [for federally matched Emergency Assistance] because of having received Emergency Assistance in the prior twelve months an exception may be made by the Branch Manager to authorize payment on GA.”
The branch manager denied the claim, citing § II-II-M and explaining:
"[Claimant] has had money stolen 2 months in row. Had E5 for bed on 12/27/76. Needs money for rent and food stamp purchase. All community resources used last month. Branch denied GA maintenance need because of previous E5.”
Claimant requested a hearing. The hearings officer made no finding as to why general assistance under § II-VII-C(2) was denied, but concluded that there was
«* * * n0 capriciousness nor neglect in the branch refusal. There was no evidence offered to cause the *638hearing officer to overturn a decision based on the manager’s judgment.”
Although there was testimony by a branch representative suggesting that § n-VTI-C(2) may not have applied to claimant’s case at all,1 the hearings officer implicitly found, and AFSD concedes, that that section is applicable.
Claimant first contends that she is entitled to benefits under § II-VII-C(2) because the standards for eligibility under that section are the same as under § n-n-M, which specifically provides for replacement of lost or stolen funds. We find no support for that contention in the two regulatory sections.
She also argues that the final order denying assistance is invalid because it fails to adequately set forth the reasoning underlying denial of assistance under § n-VH-C(2).
In Home Plate, Inc. v. OLCC, 20 Or App 188, 190-91, 530 P2d 862, 863 (1975), we stated:
"If there is to be any meaningful judicial scrutiny of the activities of an administrative agency — not for the purpose of substituting judicial judgment for administrative judgment but for the purpose of requiring the administrative agency to demonstrate that it has applied the criteria prescribed by statute and by its own regulations and has not acted arbitrarily or on an ad hoc basis — we must require that its order clearly and precisely state what it found to be the facts and fully explain why these facts lead it to the decision it makes. *639Brevity is not always a virtue. The less circumscribed an agency is by the legislative grant of power to it and by its own regulations augmenting that grant, the more detailed and precise its explanation of its actions exercising the powers granted to it must be.”
In McCann v. OLCC, 27 Or App 487, 495, 556 P2d 973, 977 (1976), rev den (1977), we noted that
«* * * where decisional factors cannot be set out precisely beforehand, but are set out instead as general criteria, we look to the decision itself for a rational exposition of the facts and the reasoning which leads from the facts to the conclusion.”
By those standards, the order in the instant case was inadequate. Claimant has aptly characterized the order as stating in effect merely that "the welfare department has exercised its undefined discretion and there is no proof that it was wrong.” Such an order clearly violates the principles set forth in McCann and Home Plate and must, therefore, be reversed.
Reversed and remanded.

 "Special needs” are defined in § II-VII-C(l) of the ADC/GA Manual as "variable cost requirements in addition to the standard allowances for food, clothing, shelter, and personal incidentals.” The branch representative testified as follows:
"We have been unable to help in this situation because of the use of E5 for a non-maintenance need first. As I understand it Policy and Standards is interpreting this manual section to read this way: if the person had used, had had a need — if the robbery occurred first we could have used E5 to replace maintenance needs, and then if she’d had a nonstandard need we could have replaced that under GA. Unfortunately we’re working under the policy which says we can’t do it the other way around; * * *”